NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


EDWARD L. BASKIN, DOC #Y29801,            )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D17-4439
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Lee County; Bruce E. Kyle, Judge.

Edward L. Baskin, pro se.




PER CURIAM.


              Affirmed.


NORTHCUTT, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.